DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Schachner on 11/01/2021.

The application has been amended as follows: 
(Currently amended) An imprint apparatus for bringing a mold and an imprint material on a substrate into contact with each other and performing imprint processing for forming a pattern of the imprint material, comprising: 
a supplier configured to supply the imprint material on the substrate in accordance with a supply pattern of the imprint material; and
a controller configured to control the supplier,
wherein the controller is programmed to:
	obtain mold shape information from a shape obtainer, 

predict, based on the obtained substrate shape information and the obtained
mold shape information, a contact timing as a timing at which the mold and the imprint
material are brought into contact with each other at each of a plurality of positions of the mold,
and
control, based on the predicted contact timing, the supplier to supply the supply pattern of the imprint material at each of the plurality of positions of the mold.

	8. (Currently amended) A planarized layer forming apparatus for bringing a curable
composition on a substrate and a planarizing plate into contact with each other and forming a
planarized layer by the curable composition, comprising:
a supplier configured to supply the curable composition on the substrate in accordance
with a supply pattern of the curable composition; and
a controller configured to control the supplier,
wherein the controller is programmed to:
	obtain planarizing plate shape information from a shape obtainer, 
	obtain substrate flatness information from a flatness obtainer,
predict, based on the obtained planarizing plate shape information and the obtained substrate flatness information, a contact timing as a timing at which the curable composition and the planarizing plate are brought into contact with each other at each of a plurality of positions of the planarizing plate, and


9. (Currently amended) A forming apparatus for bringing a curable composition on a
substrate and a mold into contact with each other and forming a cured product by the curable
composition, comprising:
a supplier configured to supply the curable composition on the substrate in accordance
with a supply pattern of the curable composition; and
a controller configured to control the supplier,
wherein the controller is programmed to:
	obtain mold shape information from a shape obtainer,
obtain substrate flatness information from a flatness obtainer, 
predict, based on the obtained mold shape information and the obtained
substrate flatness information, a contact timing as a timing at which the curable composition and the mold are brought into contact with each other at each of a plurality of positions of the mold, and
control, based on the predicted contact timing, the supplier to supply the supply pattern of the curable composition at each of the plurality of positions of the mold.

10. (Currently amended) A control method of an imprint apparatus that includes a supplier configured to supply an imprint material onto a substrate in accordance with a supply 
obtaining mold shape information from a shape obtainer,
obtaining substrate flatness information from a flatness obtainer,
predicting, based on the obtained mold shape information and the obtained substrate flatness information, a contact timing as a timing at which the mold and the imprint material are brought into contact with each other at each of a plurality of positions of the mold, and
controlling, based on the predicted contact timing, the supplier to supply the supply pattern of the imprint material at each of the plurality of positions of the mold.

11. (Currently amended) A control method of a forming apparatus that includes a supplier configured to supply a curable composition onto a substrate in accordance with a supply pattern of the curable composition and forms a pattern of the curable composition by bringing the mold and the curable composition supplied onto the substrate into contact each other, comprising:
obtaining mold shape information from a shape obtainer,
obtaining substrate flatness information from a flatness obtainer,
predicting, based on the obtained mold shape information and the obtained substrate flatness information, a contact timing as a timing at which the curable composition and the mold are brought into contact with each other at each of a plurality of positions of the mold, and


12. (Currently amended) A method of manufacturing an article, comprising: forming a pattern on a substrate using an imprint apparatus for bringing a mold and an imprint material on the substrate into contact with each other and performing imprint processing for forming a pattern of the imprint material; and
processing the substrate on which the pattern has been formed in the forming,
wherein the article is manufactured from the substrate processed in the processing,
wherein the imprint apparatus comprises:
a supplier configured to supply the imprint material on the substrate in accordance with a supply pattern of the imprint material, and
a controller configured to control the supplier,
wherein the controller is programmed to:
obtain mold shape information from a shape obtainer,
obtain substrate flatness information form a flatness obtainer,
predict, based on the obtained mold shape information and the obtained substrate flatness information, a contact timing as a timing at which the mold and the
imprint material are brought into contact with each other at each of a plurality of positions of the mold, and
control, based on the predicted contact timing, the supplier to supply the supply


13. (Currently amended) A method of manufacturing an article, comprising:
forming a planarized layer on a substrate using a planarized layer forming apparatus for
bringing a curable composition on the substrate and a planarizing plate into contact with each
other and forming a planarized layer by the curable composition; and
processing the substrate on which the pattern has been formed in the forming,
wherein the article is manufactured from the substrate processed in the processing,
wherein the planarized layer forming apparatus comprises:
a supplier configured to supply the curable composition on the substrate in
accordance with a supply pattern of the curable composition; and
a controller configured to control the supplier,
wherein the controller is programmed to:
obtain planarizing plate shape information from a shape obtainer,
obtain substrate flatness information from a flatness obtainer,
predict, based on the obtained planarizing plate shape information and the obtained substrate flatness information, a contact timing as a timing at which the curable composition and the planarizing plate are brought into contact with each other at each of a plurality of positions of the planarizing plate, and
control, based on the predicted contact timing, the supplier to supply the
supply pattern of the curable composition at each of the plurality of positions of the mold.


forming a cured product of the curable composition on a substrate using a forming apparatus for bringing a curable composition on the substrate and a mold into contact with each other and forming a cured product by the curable composition; and
processing the substrate on which the cured product has been formed in the forming,
wherein the article is manufactured from the substrate processed in the processing,
wherein the forming apparatus comprises:
a supplier configured to supply the curable composition on the substrate in
accordance with a supply pattern of the curable composition; and
a controller configured to control the supplier,
wherein the controller is programmed to:
obtain mold shape information from a shape obtainer,
obtain substrate flatness information from a flatness obtainer,
predict, based on the obtained mold shape information and the obtained substrate flatness information, a contact timing as a timing at which the curable composition and the mold are brought into contact with each other at each of a plurality of positions of the mold, and
control, based on the predicted contact timing, the supplier to supply the
supply pattern of the curable composition at each of the plurality of positions of the mold.



Reasons for Allowance
Claims 1-2 and 4-14 are allowed for the reasons state in the Final Office Action, 03/29/2021, pages 3 and 6-7 (reproduced below).
The following is allowable subject matter: An imprint apparatus for bringing a mold and an imprint material on a substrate into contact with each other and performing imprint processing for forming a pattern of the imprint material, comprising: a supplier configured to supply the imprint material on the substrate in accordance with a supply pattern of the imprint material; and a controller configured to control the supplier, wherein the controller is programmed to (i) obtain substrate shape information from shape sensor/obtainer and (ii) obtain substrate flatness information obtained flatness sensor/obtainer, then, based on substrate shape information and the substrate flatness information, predicts a contact timing as a timing at which the mold and the imprint material are brought into contact with each other for each of a plurality of locations of the mold, then uses this predicted contact timing to control the drop pattern generator/nozzle to generate drop pattern and/or amount.  The closest prior art, TANAKA (JP2007296783A), fails to teach or suggest the controller program above.  Instead, it teaches that “based on the three-dimensional surface shape and/or thickness distribution of the mold and the three-dimensional surface shape and/or thickness distribution of the transferred body, [resist] is applied to the transferred body” and the imprint apparatus “has a control means which controls the application amount distribution of the resist” (pg. 2, para. 11; see also Abstract and pgs. 4-7).  TANAKA teaches that this shape information is acquired by measuring “a three-dimensional surface shape (flatness) of the wafer chuck 10, a thickness distribution of the wafer WF (thickness variation), a three-dimensional surface shape 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2 and 4-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743